Citation Nr: 0111520	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956 and from February 1956 to April 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to a disability 
evaluation in excess of 20 percent for Raynaud's disease.  

The October 1999 rating decision also denied entitlement to 
service connection for hepatitis and denied entitlement to 
compensable evaluations for hemorrhoids, bursitis of the 
shoulders, and left inguinal hernia, post operative.  The RO 
also denied entitlement to a disability evaluation in excess 
of 10 percent for low back strain.  The veteran was notified 
of this decision in November 1999.  The veteran filed a 
timely notice of disagreement for these issues.  A statement 
of the case was issued in January 2000.  However, the veteran 
only filed a substantive appeal for the issue of entitlement 
to a disability evaluation in excess of 20 percent for 
Raynaud's disease.  

To the Board's knowledge, the veteran has not filed a 
substantive appeal with respect to the issues of entitlement 
service connection for hepatitis and increased ratings for 
hemorrhoids, bursitis of the shoulders, left inguinal hernia, 
and low back strain.  See 38 U.S.C.A. 7105 (West 1991); 38 
C.F.R. 20.200, 20.202, 20.302 (2000).  Since the veteran has 
not filed a substantive appeal for these issues, the appeals 
of such issues have not been perfected and these issues are 
not before the Board for appellate review. 

As noted above, in the October 1999 rating decision, the RO 
denied entitlement to service connection for hepatitis.  
Since that determination, the Veterans Claims Assistance Act 
of 2000 [the VCAA] was enacted.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(a)(1)-(3)).  The VCAA revised and amended 
38 U.S.C. § 5107 to eliminate the requirement that a claimant 
present a "well-grounded" claim.  Id.  The provisions of the 
VCAA apply to any claim for benefits denied or dismissed by 
the VA which became final during the period beginning on July 
14, 1999 and ending on November 9, 2000 and which was denied 
by the VA on the basis that the claim was not well grounded.  
Id.  Thus, the Board refers the issue of entitlement to 
service connection for hepatitis to the RO for consideration 
in accordance with the VCAA.  

REMAND

In Substantive Appeals (VA Form 9) submitted in February 
2000, the veteran indicated that he desired a personal 
hearing before a Member of the Board at a local VA office.  
In a March 2000 response to a letter from the RO, the veteran 
indicated that he would appear at the RO for a Board 
Teleconference hearing.  A video conference hearing was 
scheduled for March 7, 2001.  The veteran failed to report to 
the hearing.  However, review of the record reveals that in a 
statement dated March 7, 2001, the veteran indicated that he 
declined the video conference hearing and he preferred to 
wait for a future visit by a member of the Board.    

Pursuant to 38 C.F.R. § 20.700 (2000), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2000).

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO in Oakland, 
California.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


